Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2	This office action is in reply to an RCE filed on 03/10/2022. Claims 1, 4, 7-9 and 18 have been amended. Claim 21 has been cancelled. Claims 1, 3-20, 22 and 24-29 are pending.

Allowable Subject Matter
3	Claims 6 and 13 are objected to as being dependent upon rejected base claims 1 and 10, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.

Response to Argument
4	Applicant’s arguments filed on 03/10/2021 have been fully considered but they are moot based on the new grounds of rejection below.
 
Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6	Claims 1, 3-4, 7, 9, 18-19, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (Townsend, hereinafter) (U.S. Patent Application Publication No. 2015/0256508 A1) in view of Kim et al. (Kim, hereinafter) (U.S. Patent Application Publication No. US 2009/0164661 A1) in view of Kinra (U.S. Patent Application Publication No. 2013/0268649 A1) further in view of Leighton et al. (Leighton, hereinafter) (U.S. Patent Application Publication No. 2003/0191822 A1).
	Regarding claim 1, Townsend discloses a method comprising: 
receiving, from a computing device ([0055], client 312) and by a name server ([0056]; DNS name server 332) of a Domain Name System (DNS), a request indicating a subdomain Of a domain ([0055]-[0057] & [0032]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain); 
Townsend further discloses transferring DNS request to be served by other multiple name servers to the other multiple name servers ([0006]-[0008]).
But Townsend doesn’t explicitly disclose determining, by the name server and based on data received from the computing device, a geographical region associated with the computing device; the receiving name server is at a first level of a hierarchy of a Domain Name System (DNS); determining, by the name server, based on the geographical region associated with the computing device, and based on geographical regions associated with other name servers at a second level of the hierarchy of the DNS, one or more second name servers at the second level; and sending, to the computing device, a message causing the computing device to send the request to at least one of the one or more second name servers. 
However, Kim, in analogous art, discloses determining, by the name server and based on data received from the computing device, a geographical region associated with the computing device ([0034] & [0036]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220…and returns to the DNS resolution requesting unit 120, Fig. 3, 220); and
determining, by the name server, based on the geographical region associated with the computing device, and based on geographical regions associated with other name servers, one or more second name servers ([0034]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220…and [0036] returns to the DNS resolution requesting unit 120, Fig. 3, 220).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.
But Townsend in view of Kim doesn’t explicitly disclose the receiving name server is at a first level of a hierarchy of a Domain Name System (DNS); other name servers at a second level of the hierarchy of the DNS; and sending, to the computing device, a message causing the computing device to send the request to at least one of the one or more second name servers. 
However, Leighton in analogous art, discloses the receiving name server is at a first level of a hierarchy of a Domain Name System (DNS) ([0021], [0037] & Claim 8; the first receiving name server in the first level of hierarchy);
determining other name servers at a second level of the hierarchy of the DNS ([0021], [0037] & Claim 8; name servers in the next/succeeding level of hierarchies is determined based on distance/closer); and
sending, to the computing device, a message causing the computing device to send the request to at least one of the one or more second name servers ([0021], [0067], [0037] & Claim 8; Thus, a given top level DNS server 38 directs the user to a region in the Internet (having a collection of hosting servers 36 that may be used to satisfy the request for a given embedded object) whereas the low level DNS server 40 (within the identified region) identifies a particular hosting server within that collection from which the object is actually served).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Leighton because Leighton’s teaching would allow Townsend’s system to optimize a Content Provider to replicate and serve its most popular content at an unlimited number of points throughout the world.

Regarding claim 3, But Townsend doesn’t explicitly disclose the method of claim 1, wherein the request comprises the data received from the computing device, and wherein the determining the geographical region associated with the computing device is based on the request. 
However, Kim, in analogous art, discloses wherein the request comprises the data received from the computing device, and wherein the determining the geographical region associated with the computing device is based on the request ([0034]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220…and [0036] returns to the DNS resolution requesting unit 120, Fig. 3, 220).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Field because Field’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 4, Townsend doesn’t explicitly teach the limitations of claim 4. However, Kim discloses wherein the determining the one or more second name servers comprises comparing the geographical regions associated with the other name servers with the geographical region associated with the computing device ([0035] & [0046]-[0047]; The global authoritative name server 134 also generates the new NS record list that includes IP addresses of other regional authoritative name servers which are designated to serve the network location of the local name server 120 at block 220, Fig. 1 zones/regions).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 7, Townsend teaches the method of claim 1, further comprising: 
receiving, by the name server and from a second computing device, a second request indicating a second subdomain of the domain ([0055]-[0057]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain).
But Townsend doesn’t explicitly disclose based on determining that location information of the second computing device is not obtained within a time threshold, determining, by the name server, a plurality of third name servers, of the DNS; and sending, to the second computing device, a message indicating at least one name server of the plurality of third name servers. 
Kinra, in analogous art, discloses based on determining that location information of the second computing device is not obtained within a time threshold ([0036]; User Device 101 will send a DNS query to a name server that it has received the most prompt replies from in the past. In block 202, a determination is made as to whether the name server is unresponsive based on whether the name server does not respond within a predetermined period of time…. If, however, the server is determined to be unresponsive, then the method will proceed to block 203 and generate a new DNS Request for the same domain name to the name server having the next-lowest average response time with User Device 101 and/or DNS Resolver 102), determining, by the name server, a plurality of third name servers, of the DNS ([0036]; If, however, the server is determined to be unresponsive, then the method will proceed to block 203 and generate a new DNS Request for the same domain name to the name server having the next-lowest average response time with User Device 101 and/or DNS Resolver 102, Fig. 3A, next name servers such as NS 305, 306, 307); and 
sending, to the second computing device, a message indicating at least one name server of the plurality of third name servers ([0036]; If, however, the server is determined to be unresponsive, then the method will proceed to block 203 and generate a new DNS Request for the same domain name to the name server having the next-lowest average response time with User Device 101 and/or DNS Resolver 102).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kinra because Kinra’s teaching would allow Townsend’s system to provide a faster domain name resolution service.
But Townsend in view of Kinra doesn’t disclose the other name servers at the second level of the hierarchy of the DNS.
However, Leighton further disclose the other name servers at the second level of the hierarchy of the DNS ([0021], [0067], [0037] & Claim 8; Thus, a given top level DNS server 38 directs the user to a region in the Internet (having a collection of hosting servers 36 that may be used to satisfy the request for a given embedded object) whereas the low level DNS server 40 (within the identified region) identifies a particular hosting server within that collection from which the object is actually served).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Leighton because Leighton’s teaching would allow Townsend’s system to optimize a Content Provider to replicate and serve its most popular content at an unlimited number of points throughout the world.

Regarding claim 9, Townsend doesn’t explicitly teaches the limitations of claim 9. However, Kim discloses wherein the determining the one or more second name servers comprises: 
grouping, based on geographical locations a plurality of groups of the other name servers ([0046]-[0047]; regionally grouped name servers, Fig. 1 different zones name servers); and 
determining, based on selecting a second name server from each group of the plurality of groups, the one or more second name servers ([0046]-[0047]; In this embodiment the A-NS2 160 is designated as the regional authoritative name server that handles the network location corresponding to Europe. For a second domain name resolution request, the A-NS2 160 may generate a sub-regional authoritative name server list including the A-NS3 162 and/or the A-NS4 164, Fig. 1 different zones name servers).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 18, Townsend teaches the method comprising: 
receiving, from a computing device and by a name server of a Domain Name System (DNS), a request indicating a subdomain of the domain ([0055]-[0057] & [0032]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain); 
determining, by the name server, a plurality of second name servers, of the DNS, that are configured to respond to DNS queries of the subdomain ([0027] & [0053]-[0054]; the DNS nameserver attempts to retrieve the domain name information using one or more authoritative and/or root DNS nameservers).
But Townsend doesn’t explicitly disclose that based on determining that the plurality of second name servers are located in different geographical regions, determining a geographical region associated with the computing device; the geographical region is determined based on data received from the computing device; selecting, by the name server and based on the geographical region associated with the computing device, a subset of the plurality of second name servers; and sending, by the name server and to the computing device, a message indicating the subset of the plurality of second name servers.
Kinra, in analogous art, discloses based on determining that the plurality of second name servers are located in different geographical regions, determining a geographical region associated with the computing device ([0036]-[0037]; name server with different affinities (geographic locations and distance (round-trip time from each name server to user device) from the user device, [0039]));
selecting, by the name server and based on the geographical region associated with the computing device, a subset of the plurality of second name servers ([0036] & [0039]; selecting another/replacement best name servers); and
sending, by the name server and to the computing device, a message indicating the subset of the plurality of second name servers ([0036]; If, however, the server is determined to be unresponsive, then the method will proceed to block 203 and generate a new DNS Request for the same domain name to the name server having the next-lowest average response time with User Device 101 and/or DNS Resolver 102).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kinra because Kinra’s teaching would allow Townsend’s system to provide a faster and economical domain name resolution service.
But Townsend in view of Kinra doesn’t explicitly disclose the receiving name server is at a first level of a hierarchy of a Domain Name System (DNS); other name servers at a second level of the hierarchy of the DNS; and sending, to the computing device, a message causing the computing device to send the request to at least one of the one or more second name servers. 
However, Leighton in analogous art, discloses the receiving name server is at a first level of a hierarchy of a Domain Name System (DNS) ([0021], [0037] & Claim 8; the first receiving name server in the first level of hierarchy);
other name servers at a second level of the hierarchy of the DNS ([0021], [0037] & Claim 8; name servers in the next/succeeding level of hierarchies); and
sending, to the computing device, a message causing the computing device to send the request to at least one of the one or more second name servers ([0021], [0067], [0037] & Claim 8; Thus, a given top level DNS server 38 directs the user to a region in the Internet (having a collection of hosting servers 36 that may be used to satisfy the request for a given embedded object) whereas the low level DNS server 40 (within the identified region) identifies a particular hosting server within that collection from which the object is actually served).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Leighton because Leighton’s teaching would allow Townsend’s system to optimize a Content Provider to replicate and serve its most popular content at an unlimited number of points throughout the world.

Regarding claim 19, Townsend doesn’t explicitly teaches the limitations of claim 19. However, Kinra discloses wherein the selecting the subset of the plurality of second name servers comprises determining, as members of the subset, servers, of the plurality of second name servers, located within a distance threshold of the computing device ([0036] & [0039]; selecting other name servers located within a threshold geographic location/affinity).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kinra because Kinra’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 22, Townsend further teaches the method of claim 1, wherein the data received from the computing device comprises one or more of an internet protocol address ([0030]; IP address), a media access control address, Global Positioning System (GPS) data, or text data of the request ([0034]-[0035], [0069] & [0079]; client’s DNS request is parsed by the name server to determine the source IP address/geographic location which is used as subscriber (requesting client) identifier (see also claim 2 limitation of the current claimed invention))).

Regarding claim 24, Townsend doesn’t explicitly teach the limitations of claim 24. However, Leighton discloses method of claim 1, wherein the determining the one or more second name servers comprises: 
identifying a plurality of name servers associated with the geographic region ([0020]; locate the appropriate hosting servers to use, the top-level DNS server determines the user's location in the network); and
 after determining that the plurality of name servers lacks capacity to handle the request ([0022]; in a case where the regional name server overloaded): 
identifying one or more additional name servers not associated with the geographical region ([0020] & [0022]; identify a given low-level DNS server to respond to the request for the embedded object. The top-level DNS server then redirects the request to the identified low-level DNS server); and 
selecting the one or more second name servers from the one or more additional name servers. ([0020]; The top-level DNS server then redirects the request to the identified low-level DNS server that, in turn, resolves the request into an IP address for the given hosting server that serves the object back to the client).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Leighton because Leighton’s teaching would allow Townsend’s system to provide a faster domain name resolution service.

Regarding claim 25, Townsend further teaches the method of claim 1, wherein the data is received separate from the request ([0030]-[0034] & [0032]-[0034]; along with the DNS request additional data such as source IP address information is received from the requesting client).

7	Claims 10-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (Townsend, hereinafter) (U.S. Patent Application Publication No. 2015/0256508 A1) in view of Kim et al. (Kim, hereinafter) (U.S. Patent Application Publication No. US 2009/0164661 A1) in view of Kinra (U.S. Patent Application Publication No. 2013/0268649 A1) further in view of Mouline et al. (Mouline, hereinafter) (U.S. Patent Application Publication No. 2013/0297596 A1).
Regarding claim 10, Townsend teaches a method comprising: 
receiving, from a computing device and by a name server of a Domain Name System (DNS), a request indicating a subdomain of the domain ([0055]-[0057]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain);
determining, by the name server, a plurality of second name servers, of the DNS, that are configured to respond to DNS queries of the subdomain ([0027] & [0053]-[0054]; the DNS nameserver attempts to retrieve the domain name information using one or more authoritative and/or root DNS nameservers).
But Townsend in view of Kim doesn’t explicitly disclose receiving, from the computing device, location information associated with the computing device; based on determining that the location information associated with the computing device is obtained by the name server within a time threshold that is based on location information associated with the plurality of second name servers, determining a subset of the plurality of second name servers; and sending, to the computing device, a message causing the computing device to send the request to at least one of the one or more second name servers. 
However, Mouline in analogous art, discloses receiving, from the computing device, location information associated with the computing device ([0021]; a request (with a geo-location information) is received from a client for an IP address associated with a domain name... Alternatively, the geographic location of the client may be determined based on geo-location information provided by a user device); and
based on determining that the location information (determine geographic location Fig. 5, 506) associated with the computing device is obtained by the name server within a time threshold (based on performance metric such as time threshold, Fig. 5, 510) that is based on location information associated with the plurality of second name servers ([0017]; name servers determines based on performance and geographic proximity), determining a subset of the plurality of second name servers ([0017]; name servers determines based on performance and geographic proximity).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Mouline because Mouline’s teaching would allow Townsend’s system to provide a faster domain name resolution service by selecting optimal name servers that meet user needs and/or purpose.
But Townsend in view of Kim and Mouline doesn’t explicitly disclose sending, to the computing device, a message causing the computing device to send the request to at least one of the one or more second name servers. 
However, Kinra further discloses sending, by the name server and to the computing device, a message causing the computing device to send the request to at least one of the one or more second name servers ([0036]; If, however, the server is determined to be unresponsive, then the method will proceed to block 203 and generate a new DNS Request for the same domain name to the name server having the next-lowest average response time with User Device 101 and/or DNS Resolver 102).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kinra because Kinra’s teaching would allow Townsend’s system to provide a faster and economical domain name resolution service.

Regarding claim 11, Townsend further disclose storing, by the name server, a database table ([0009]; The DNS record 280) indicating a plurality of time thresholds ([0009]; TTL 286 contains a time threshold value for each domain names (subdomains, e.g. example.eee, [0045] & Fig. 4) Fig. 2, 286) associated with a plurality of subdomains of the domain ([0009]; The DNS record 280 includes a domain name 282, which is used as a key to lookup a corresponding IP address 284, and includes a time-to-live (TTL) value 286…The TTL value is provided as part of the DNS response to DNS requests and is used by the receiving nameservers to control how long the DNS record should be maintained and treated as valid, Fig. 2 & 4). 

Regarding claim 14, Townsend doesn’t explicitly teach the limitations of claim 14. However, Kinra discloses wherein the determining the subset of the plurality of second name servers (name server 1-3, Fig. 3a) comprises determining, as members of the subset (parts of subset 305, fig. 3a), servers, of the plurality of second name servers, located within a distance threshold of the computing device ([0036]-[0037]; If, however, the server is determined to be unresponsive, then the method will proceed to block 203 and generate a new DNS Request for the same domain name to the name server having the next-lowest average response time with User Device 101 and/or DNS Resolver 102, which is usually operated by the same Service Provider (Spa has multiple name servers operated from its location, Fig. 3A)  that operates the unresponsive name server).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kinra because Kinra’s teaching would allow Townsend’s system to identify name servers that provides optimum resolution performance based on their physical/logical distance from the requesting client.

Regarding claim 15, Townsend doesn’t explicitly teach the limitations of claim 14. However, Kinra discloses wherein the determining the subset of the plurality of second name servers comprises determining, as members of the subset, servers, of the plurality of second name servers, located in a geographical region associated with the computing device ([0036]-[0037]; If, however, the server is determined to be unresponsive, then the method will proceed to block 203 and generate a new DNS Request for the same domain name to the name server having the next-lowest average response time with User Device 101 and/or DNS Resolver 102, which is usually operated by the same Service Provider (Spa has multiple name servers operated from its location, Fig. 3A)  that operates the unresponsive name server).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kinra because Kinra’s teaching would allow Townsend’s system to provide a faster and economical domain name resolution service.

Regarding claim 16, Townsend further teaches the method of claim 10, further comprising: 
receiving, by the name server and from a second computing device, a second request indicating a second subdomain of the domain ([0055]-[0057]; receiving by name server 332 a DNS request sent from client 312… The client 312 issues a DNS request 410 to the DNS nameserver 332 requesting domain name information for the unique domain name/subdomain);
determining, by the name server, a plurality of third name servers, of the DNS, that are configured to respond to DNS queries of the second subdomain ([0027] & [0053]-[0054]; the DNS nameserver attempts to retrieve the domain name information using one or more authoritative and/or root DNS nameservers).  
But Townsend doesn’t explicitly disclose based on determining that location information associated with the second computing device is not obtained by the name server within a second time threshold that is based on location information associated with the plurality of third name servers, determining a second subset of the plurality of third name servers; and sending, by the name server and to the second computing device, a message indicating the second subset. 
Kinra, in analogous art, discloses based on determining that location information associated with the second computing device is not obtained by the name server within a second time threshold that is based on location information associated with the plurality of third name servers ([0044]; when the location information of the client device cannot be determined by the previous name servers, the next name server (based on its affinity, time threshold and location is determined…[0005], [Abstract] & [claims 4-5]; if the user request is not resolved by the first geographic location name servers, name servers in the second geographic location will be used to resolve the request which further delay a user's attempt to resolve a domain name to an IP Address, [0039]), determining a second subset (subset 306 or 307, Fig. 3a-d) of the plurality of third name servers ([0036]; ser Device 101 will send a DNS query to a name server that it has received the most prompt replies from in the past. In block 202, a determination is made as to whether the name server is unresponsive based on whether the name server does not respond within a predetermined period of time. If the name server (name server 305A, from name servers 305) responds within a predetermined period of time, the method will continue to block 204, where User Device 101 and/or DNS Resolver 102 will receive the DNS resolution from the name server); and 
sending, by the name server and to the second computing device, a message indicating the second subset ([0036]; If, however, the server is determined to be unresponsive, then the method will proceed to block 203 and generate a new DNS Request for the same domain name to the name server having the next-lowest average response time with User Device 101 and/or DNS Resolver 102).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kinra because Kinra’s teaching would allow Townsend’s system to provide a faster and economical domain name resolution service.

Regarding claim 17, Townsend doesn’t explicitly teach the limitations of claim 17. However, Kim discloses wherein the determining the subset of the plurality of second name servers comprises: 
grouping, by the name server and based on geographical locations of the plurality of second name servers, the plurality of third name servers into a plurality of groups ([0046]-[0047]; regionally grouped name servers, Fig. 1 different zones name servers); and
selecting, by the name server and from each group of the plurality of groups, a second name server to be included in the subset of the plurality of second name servers ([0046]-[0047]; In this embodiment the A-NS2 160 is designated as the regional authoritative name server that handles the network location corresponding to Europe. For a second domain name resolution request, the A-NS2 160 may generate a sub-regional authoritative name server list including the A-NS3 162 and/or the A-NS4 164, Fig. 1 different zones name servers).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kim because Kim’s teaching would allow Townsend’s system to provide a faster and economical domain name resolution service.

Regarding claim 20, Townsend doesn’t explicitly teach the limitations of claim 20. However, Mouline discloses wherein the determining the subset of the plurality of second name servers comprises determining, as members of the subset, servers, of the plurality of second name servers, located within a distance threshold of the computing device ([0021]; Based on the location of the client, a list of DNS records of available servers is formed according to geographic proximity. In step 306, the ordered list of DNS record is served to the client. In an embodiment, the DNS management system calculates a geographic distance between the client and server based on latitude and longitude coordinates to determine the geographic proximity to available servers).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Mouline because Mouline’s teaching would allow Townsend’s system to provide a faster domain name resolution service by selecting optimal name servers that meet user needs and ou purpose.

7	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (Townsend, hereinafter) (U.S. Patent Application Publication No. 2015/0256508 A1) in view of Kim et al. (Kim, hereinafter) (U.S. Patent Application Publication No. US 2009/0164661 A1) in view of Kinra (U.S. Patent Application Publication No. 2013/0268649 A1) in view of Endo et al. (Endo, hereinafter) (JP 2003115861 A) in view of Leighton et al. (Leighton, hereinafter) (U.S. Patent Application Publication No. 2003/0191822 A1) further in view of Mouline et al. (Mouline, hereinafter) (U.S. Patent Application Publication No. 2013/0297596 A1).
Regarding claim 8, Townsend doesn’t explicitly teach the limitations of claim 8. However, Kinra discloses the method of claim 8, wherein determining the geographical region associated with the computing device comprises: 
based on determining that location information of the computing device is not obtained within a time threshold, determining, by the name server, the other name servers, of the DNS, that are configured to respond to DNS queries of the subdomain ([0036]; User Device 101 will send a DNS query to a name server that it has received the most prompt replies from in the past. In block 202, a determination is made as to whether the name server is unresponsive based on whether the name server does not respond within a predetermined period of time…. If, however, the server is determined to be unresponsive, then the method will proceed to block 203 and generate a new DNS Request for the same domain name to the name server having the next-lowest average response time with User Device 101 and/or DNS Resolver 102);
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kinra because Kinra’s teaching would allow Townsend’s system to provide a faster domain name resolution service.
But Townsend in view of Kinra doesn’t disclose based on determining that a distance between two name servers of the other name servers meets or exceeds a distance threshold, increasing the time threshold; and determining the geographical region associated with the computing device based on location information, of the computing device, obtained within the increased time threshold.
However, Mouline in analogous art, discloses that based on determining that a distance between two name servers of the other name servers meets or exceeds a distance threshold ([0018]; even though there are closer DNS servers) ([0018]; a user located on the West Coast may be routed to a DNS server located on the East Coast for financial reasons, even though there are closer DNS servers…the time threshold/distance may be increased for different purposes/reasons); and
determining the geographical region associated with the computing device based on location information, of the computing device ([0017] - [0018]; the DNS management system can determine with a high degree of accuracy the geographic locations of both the requested server and the requesting client. The geographic location information may also be obtained from geo-location information provided by a user device (e.g., GPS functionality)).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Mouline because Mouline’s teaching would allow Townsend’s system to provide a faster domain name resolution service by selecting optimal name servers that meet user needs and/or purpose.
But Townsend in view of Kinra and Mouline doesn’t disclose increasing the time threshold and obtaining clients geographic region within the increased time threshold.
However, Endo in analogous art, discloses increasing the time threshold (Page 3, last 3 paragraph; timeout value is increased if a request is not resolved by “common view” (distance threshold) name servers) and obtaining clients geographic region within the increased time threshold (Page.3, last 3 paragraphs, the address of the requesting client is resolved in the extended time period). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Endo because Endo’s teaching would allow Townsend’s system to optimize the overall performance by avoiding early termination due to timeouts.
But Townsend in view of Kim, Kinra and Endo doesn’t disclose the other name servers at the second level of the hierarchy of the DNS.
However, Leighton further disclose the other name servers at the second level of the hierarchy of the DNS ([0021], [0067], [0037] & Claim 8; Thus, a given top level DNS server 38 directs the user to a region in the Internet (having a collection of hosting servers 36 that may be used to satisfy the request for a given embedded object) whereas the low level DNS server 40 (within the identified region) identifies a particular hosting server within that collection from which the object is actually served).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Leighton because Leighton’s teaching would allow Townsend’s system to optimize a Content Provider to replicate and serve its most popular content at an unlimited number of points throughout the world.

8	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (Townsend, hereinafter) (U.S. Patent Application Publication No. 2015/0256508 A1) in view of Kim et al. (Kim, hereinafter) (U.S. Patent Application Publication No. US 2009/0164661 A1) in view of Kinra (U.S. Patent Application Publication No. 2013/0268649 A1) in view of Endo et al. (Endo, hereinafter) (JP 2003115861 A) further in view of Mouline et al. (Mouline, hereinafter) (U.S. Patent Application Publication No. 2013/0297596 A1).
Regarding claim 12, Townsend doesn’t explicitly teach the limitations of claim 12. However, Mouline discloses the method of claim 10, further comprising: 
based on determining, by the name server, that a distance between two second name servers of the plurality of second name servers meets or exceeds a distance threshold ([0018]; even though there are closer DNS servers…a user located on the West Coast may be routed to a DNS server located on the East Coast for financial reasons, even though there are closer DNS servers…the time threshold/distance may be increased for different purposes/reasons).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Mouline because Mouline’s teaching would allow Townsend’s system to provide a faster domain name resolution service by selecting optimal name servers that meet user needs and ou purpose.
But Townsend in view of Kim, Kinra and Mouline doesn’t disclose increasing the time threshold based on nameservers threshold distance location.
However, Endo in analogous art, discloses increasing the time threshold (Page 3, last 3 paragraph; timeout value is increased if a request is not resolved by “common view” (distance threshold) name servers). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Endo because Endo’s teaching would allow Townsend’s system to optimize the overall performance by avoiding early termination due to timeouts.

9	Claims 26-29 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (Townsend, hereinafter) (U.S. Patent Application Publication No. 2015/0256508 A1) in view of Kim et al. (Kim, hereinafter) (U.S. Patent Application Publication No. US 2009/0164661 A1) in view of Kinra (U.S. Patent Application Publication No. 2013/0268649 A1) in view of Leighton et al. (Leighton, hereinafter) (U.S. Patent Application Publication No. 2003/0191822 A1) further in view of Brown (WO 2020/245568 A1).
Regarding claim 26, Townsend doesn’t explicitly disclose the limitation of claim 26.
However, Brown further teaches the method of claim 1, further comprising: 
receiving, from the computing device and by the name server, a second request comprising a DNS query for the domain (Page. 7, lines24-25; a user enters the domain name“example.com” into a web browser on their user device 201); and 
sending, by the name server and to the computing device, an IP address corresponding to the domain (Page 10, Lines 1-7; The DNS resolver 203 resolves the domain name starting with the right-most label first and requests the IP address for the authoritative name server 205 for the “com” TLD from the root server 204. The IP address for the authoritative name server 205 for the “com” domain name is returned from the root server 204).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Brown because Brown’s teaching would allow Townsend’s system to optimize a domain name resolution service.

Regarding claim 27, Townsend doesn’t explicitly disclose the limitation of claim 27.
However, Brown further teaches the method of claim 1, wherein the name server is an authoritative name server for the domain and the one or more second name servers are authoritative name servers for the subdomain of the domain (Page. 7, lines 13-17; In this example, the registry name server 205 is an authoritative name server of the top-level domain name “com”. The communications network 200 also includes a registrant name server 206. In this example, the registrant name server 206 is an authoritative name server of the domain name “example.com”).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Brown because Brown’s teaching would allow Townsend’s system to optimize a domain name resolution service.

Regarding claim 28, Townsend doesn’t explicitly disclose the limitation of claim 28.
However, Brown further teaches the method of claim 1, wherein the request comprises a request to resolve a subdomain of the subdomain (page.7, lines 21-25; DNS resolvers determine the authoritative name servers for a given domain name by resolving the full domain name starting with the right-most label and working to the left-most label in the domain name. In this example, a user enters the domain name “example.com” into a web browser on their user device 201).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Brown because Brown’s teaching would allow Townsend’s system to optimize a domain name resolution service.

Regarding claim 29, Townsend doesn’t explicitly disclose the limitation of claim 29.
However, Kinra discloses receiving, from the computing device and by the name server, a second request indicating a second name server of the one or more second name servers ([0036]-[0037]; If, however, the server is determined to be unresponsive, then the method will proceed to block 203 and generate a new DNS Request for the same domain name to the name server having the next-lowest average response time with User Device 101 and/or DNS Resolver 102, which is usually operated by the same Service Provider (Spa has multiple name servers operated from its location, Fig. 3A)  that operates the unresponsive name server).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Kinra because Kinra’s teaching would allow Townsend’s system to identify name servers that provides optimum resolution performance based on their physical/logical distance from the requesting client.
But Townsend in view of Kinra doesn’t explicitly disclose sending, to the computing device and by the name server, a second message indicating an IP address of the second name server.
However, Brown teaches the method claim 1, further comprising: 
Sending (returning the IP address, Page 8, lines 9-10), to the computing device (to DNS resolver 203/client, Page 8, lines 10-11) and by the name server (e.g. NS 205), a second message indicating an IP address of the second name server (Page 8, Lines 1-11; The authoritative name server 205 for the domain name “com” returns the IP address of the authoritative name server 206 for the domain name“example.com” to the DNS resolver 203).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Brown because Brown’s teaching would allow Townsend’s system to optimize a domain name resolution service.

10	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (Townsend, hereinafter) (U.S. Patent Application Publication No. 2015/0256508 A1) in view of Kim et al. (Kim, hereinafter) (U.S. Patent Application Publication No. US 2009/0164661 A1) in view of Kinra (U.S. Patent Application Publication No. 2013/0268649 A1) in view of Leighton et al. (Leighton, hereinafter) (U.S. Patent Application Publication No. 2003/0191822 A1) further in view of Richardson et al. (Richardson, hereinafter) (U.S. Patent Application Publication No. 2019/0044787 A1).
Regarding claim 5, Townsend doesn’t explicitly teach the limitations of claim 5. However, Richardson in analogous art, discloses wherein the determining the one or more second name servers comprises determining that the one or more second name servers are geographically located within a geographical distance threshold of the computing device ([0066]; At decision block 1008, a test is conducted to determine whether the maximum distance associated with the currently selected POP (name server, [0023]) is above the maximum geographic threshold allowed for a POP. If not, the POP is added to a set of POPs available for selection at block 1010, Fig. 10 & 13).
It would have been obvious to one ordinary skill in the art before the effective filing date of the current invention to combine the teaching of Townsend, and Richardson because Richardson’s teaching would allow Townsend’s system to provide a faster domain name resolution service by selecting an optimal name server.

Conclusion
11	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445